DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021, has been entered.
 
Claims 1, 2, 10, 11, 14, 16, and 17 are amended.
Claims 1, 2, 4-11, 13-17, 19, and 20 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the present claims recite an improvement to task generating technology.  See Remarks p. 11.  In response, the Examiner submits that task generation is not a technology.  Task generation is a business and/or human process.  Tasks could be generated mentally or on paper.  However, the present claims recite the use of a computer using machine learning for implementation.  A human being could make a confidence-based evaluation to generate responses as set forth in the claims.  
The Applicant additionally contends that the claims are subject matter eligible in light of SRI International, Inc. v. Cisco Systems, Inc.  As an initial matter, the Examiner points out that MPEP §2106, not any particular court case or set of court cases, is the current authority used by the Office to evaluate subject matter eligibility.  MPEP §2106 is intended to incorporate the full body of case law in providing a test to determine the subject matter eligibility of claims.  
The Applicant further compares the present claims to Example 40 from the Subject Matter Eligibility Examples.  See Remarks p. 14.  In response, the Examiner submits that the present claims are distinguishable from the subject matter of Example 40 because the claims from Example 40 deal with technical and technological aspects of network traffic and network appliances.  In contrast, the present claims concern interpretation of natural language from messages to extract relevant information.  The process is innately human in nature – language interpretation is fundamentally a human process.   The Applicant further compares the present claims to the claims from Example 39.  For essentially the same reasons the present claims are distinguishable from the claims in Example 40, the present claims are also distinguishable from the claims in Example 39.  The claims in Example 39 recite an improvement in facial recognition technology, while the present claims recite steps for generating tasks from messages that are not rooted in any particular technology or technical field.  Digital image processing is a technology; language interpretation is not.  The Applicant contends that facial recognition and language interpretation are similar because they can both be performed in the human mind.  digital image processing is separate and distinct from the manner in which human beings mentally process images formed organically through their eyes.  Thus digital image processing is rooted in computer technology.  In contrast, language processing and semantic processing are not rooted in computer technology.  The present claims do not recite a solution that is rooted in computer technology to process or interpret language.  Instead, the present claims recite the use of a computer with a machine learning algorithm as a tool to extract tasks from messages with a threshold level of accuracy or ‘confidence.’
The Applicant further contends that the claims provide a practical application by generating tasks from messages with a certain level of confidence.  See Remarks p. 16.  In response, the Examiner reiterates the response provided above.  The generating of tasks form messages is an abstract idea.  Therefore, ‘generating tasks from messages with a certain level of confidence’ cannot be a practical application of the abstract idea.  It is self-evident that an abstract idea does not provide a practical application of an abstract idea.  The Applicant additionally points to various passages from the Specification as evidence of a practical application.  In response, the Examiner submits that no apparent improvements to computer technology or technical solution to a technical problem is recited in the claims.  Generating tasks from messages with a threshold level of confidence does not provide a technical solution to a technical problem.
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §102/103 Rejections
The Applicant traverses the rejection of independent claims 1, 10, and 16 as being obvious over Dotan-Cohen in view of Dorai-Raj and White, contending that Dotan-Cohen does no teach the use of a threshold confidence.  See Remarks p. 18.  In light of the present amendments, the prior art rejection has been updated to incorporate the White reference for 
The Applicant additionally submits that Dorai-Raj does not teach retraining a machine learning module as recited.  In response, the Examiner points to cited ¶[0097] and [0100]-[0101] of Dorai-Raj, which explicitly teaches the use of positive  or negative training examples to train a machine learning model.  The positive training examples are based on positive indications of interest.  This appears to be consistent with the claim language: “adding the input text message and the output task information to a positive training set in response to feedback indicating the task message was accepted; and retraining the machine learning module to produce the class indicated in the output task information for the input text message in the positive training set with a higher degree of confidence than the class confidence level  in the output task information to optimize the machine learning module to generate output task information for user acceptable task messages.”  It is unclear to the Examiner what elements the Applicant believes distinguish the limitation from the teachings of Dorai-Raj.  The Examiner further notes that Dorai-Raj is combined with Dotan-Cohen to arrive at the claimed invention.  Essentially, Dorai-Raj teaches the use of positive or negative feedback from users to train a machine learning process.  Dotan-Cohen uses machine learning for linguistic analysis to provide notification of action items in messages.  See Dotan Cohen ¶[0016].  The skilled artisan would be motivated to combine the use of feedback taught by Dorai-Raj with the machine learning process in Dotan-Cohen to arrive at the claimed invention.  
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 2, 4-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 10-15 are directed to one of the four statutory categories of invention, the claims are directed to generating a task from a message (as evidenced by the preamble of exemplary claim 1; “A system for generating a task from an input message in a communication channel”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 1 include:  [1] “processing . . . an input text message . . . to output task information;” [2] “generating a task message from the output task information;” [3] “receiving selections by a user to complete or accept the task message;” and [4] “adding the input task message and the output task information to a positive training set;” [5] “retraining the machine learning module.”  The steps are all steps for data input, data processing, and data reporting that, when considered alone and in combination, are part of the abstract idea of generating a task from a message.  The dependent claims further recite steps for data input (see claims 2-6, 9, 11-13, and 17-20), data processing (see claims 2-9, 11-15, and 17-20), and data reporting (see claims 2, 3, 5-9, 11, 12, 14, 15, 17, 18, and 20) that are part of the abstract idea of generating a task from a message.  These claim elements, when considered alone and in combination, are considered to be 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer readable medium in claim 1; a system with a process and computer readable medium in independent claim 10, and a method with modules in independent claim 16).  User computers are recited in claims 1, 10, and 16; but they do not actively perform any steps in the claims.  The claims do recite the use of machine learning and training a machine learning module, but the judicial exception of generating a task from a message is generally linked to the use of machine learning and training a machine learning module for implementation.  Therefore, the role of machine learning merely amounts to a technological environment in the claims.  See MPEP §2106.05(h).  No particular improvement to machine learning or machine learning technology is recited in the claims. The Examiner notes that the use of machine learning implies the use of feedback to train or “learn” from empirical data.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer readable medium in claim 1; a system with a process and computer readable medium in independent claim 10, and a method with modules in independent claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 7, 8, 10, 11, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to Dotan-Cohen et al. (hereinafter ‘DOTAN-COHEN’) in view of US 2019/0129749 A1 to White et al. (hereinafter ‘WHITE’) and US 2020/0226418 A1 to Dorai-Raj et al. (hereinafter ‘DORAI-RAJ’).

Claim 1 (Currently Amended)
DOTAN-COHEN discloses a computer program product (see ¶[0037] and [0045]; computer instructions and program modules) for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), the computer program product comprising a computer readable storage medium having computer readable program code embodied therein (see ¶[0151]; a computing device that includes a variety of computer-readable media) that is executable to perform operations, the operations comprising: 
processing, with a machine learning module (see ¶[0095]-[0096]; utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including a class indicating whether the input text message is a task or other item (see abstract and ¶[0099] and [0107]; extract completion criterion of an action item from a message.  The text processor determines that a user message corresponds to a response.  The user message may be part of actions items that correspond to a task to be completed by a user based on the message), 
DOTAN-COHEN does not specifically disclose, but WHITE discloses, a class confidence level indicating a degree of confidence in the class (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold), an intended action specified in the input text message (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message).
DOTAN-COHEN further discloses and target users to perform the intended action (see ¶[0109]; extract or determine the user or users assigned to the action item); and
generating a task message from the output task information (see ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification).
DOTAN-COHEN does not specifically disclose, but WHITE discloses, to send in response to the class indicating the input text message is a task and the class confidence level exceeding a threshold (see again abstract and ¶[0001], [0004], and [0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent.  A reminder notification is provided to notify and engage the user about the task). 
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes 
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, receiving selection by a user to complete or accept the task message rendered in a user interface panel; and adding the input text message and the output task information to a positive training set in response to feedback indicating the task message was accepted; and retraining the machine learning module to produce the class indicated in the output task information for the input text message in the positive training set with a higher degree of confidence than the class confidence level  in the output task information to optimize the machine learning module to generate output task information for user acceptable task messages (see ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes positive training examples with content items based on indications interest in the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the positive examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 2 (Currently Amended)
the computer program product as set forth in claim 1.
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, wherein the operations further comprise: receiving selection by a user to dismiss the task message (see ¶[0097]; a user can dismiss or generally provide negative feedback to a user interface element content item); 
adding the input text message and the task output information for the dismissed task message to a negative training set in response to the selection to dismiss the task message (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and 
processing the input text message and the task output information in the negative training set to retrain the machine learning module to produce the class indicated in the output task information for the input text message with a lower degree of confidence than the class confidence level (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 7 (Previously Presented)
the computer program product as set forth in claim 1.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the processing the input text message further comprises: determining the class and the class confidence level for the class from the input text message (see ¶[0031]; the condition classifier can assign a statistical confidence to potential task action intents with one or more words in the task); 
determining whether the class comprises a task (see abstract and ¶[0031]; extract tasks from content.  A task indicates a defined action that the user commits to take or is requested to take); 
determining whether the class confidence level exceeds a positive confidence threshold (see again ¶[0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent); and 
inputting the input text message and the output task information to rewrite logic to generate the task message to display in the user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  

Claim 8 (Previously Presented)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the computer program product as set forth in claim 7.
DOTAN-COHEN further discloses wherein the target users includes a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the operations further comprise: determining whether the class confidence level is less than a negative confidence threshold in response to determining that the class does not comprise a task (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold); and 
inputting the input text message and the target user to rewrite logic to generate the task message to display in the user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  

Claim 10 (Currently Amended)
DOTAN-COHEN discloses a system for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), comprising: a processor (see ¶[0151]; a computing device that includes a variety of computer-readable media); and 
a computer readable storage medium having computer readable program code embodied therein (see again ¶[0151]; a computing device that includes a variety of computer-readable media) that when executed by the processor performs operations, the operations comprising: 
processing, with a machine learning module (see ¶[0095]-[0096]; utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including a class indicating whether the input text message is a task or other item (see abstract and ¶[0099] and [0107]; extract completion criterion of an action item from a message.  The text processor determines that a user message corresponds to a response.  The user message may be part of actions items that correspond to a task to be completed by a user based on the message), 
DOTAN-COHEN does not specifically disclose, but WHITE discloses, a class confidence level indicating a degree of confidence in the class (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold), an intended action specified in the input text message, (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks in messages according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier, where the messages may be responses.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the 
DOTAN-COHEN further discloses and target users to perform the intended action (see ¶[0109]; extract or determine the user or users assigned to the action item); and
generating a task message from the output task information (see ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification).
DOTAN-COHEN does not specifically disclose, but WHITE discloses, to send in response to the class indicating the input text message is a task and the class confidence level exceeding a threshold (see again abstract and ¶[0001], [0004], and [0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent.  A reminder notification is provided to notify and engage the user about the task). 
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks in messages according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier, where the messages may be responses.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks and messages as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, receiving selection by a user to complete or accept the task message rendered in a user interface panel; and adding the input text message and the output task information to a positive training set in response to feedback indicating the task message was accepted; and retraining the machine learning module to produce the class indicated in the output task information for the input text message in the positive training set with a higher degree of confidence than the class confidence level in the output task information to optimize the machine learning module to generate output task information for user acceptable task messages (see ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes positive training examples with content items based on indications interest in the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the positive examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 11 (Currently Amended)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the system as set forth in claim 10.
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, wherein the operations further comprise: receiving selection by a user to dismiss the task message (see ¶[0097]; a user can dismiss or generally provide negative feedback to a user interface element content item); 
adding the input text message and the task output information for the dismissed task message to a negative training set in response to the selection to dismiss the task message (see again ¶[0097]; the user provides negative training examples by dismissing a ; and processing the input text message and the task output information in the negative training set to retrain the machine learning module to produce the class indicated in the output task information for the input text message with a lower degree of confidence than the class confidence level (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 15 (Previously Presented)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the system as set forth in claim 10.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the processing the input text message further comprises: determining the class and the class confidence level for the class from the input text message (see ¶[0031]; the condition classifier can assign a statistical confidence to potential task action intents with one or more words in the task); 
determining whether the class comprises a task (see abstract and ¶[0031]; extract tasks from content.  A task indicates a defined action that the user commits to take or is requested to take); 
determining whether the class confidence level exceeds a positive confidence threshold (see again ¶[0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent); and 
inputting the input text message and the output task information to rewrite logic to generate the task message to display in the user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  

Claim 16 (Currently Amended)
DOTAN-COHEN discloses a method for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), comprising: 
processing, with a machine learning module (see ¶[0095]-[0096]; utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including a class indicating whether the input text messages is a task or other item (see abstract and ¶[0099] and [0107]; extract completion criterion of an action item from a message.  The text processor determines that a user message , 
DOTAN-COHEN does not specifically disclose, but WHITE discloses, a class confidence level indicating a degree of confidence in the class (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold), an intended action specified in the input text message (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message). 
DOTAN-COHEN further discloses and target users to perform the intended action (see ¶[0109]; extract or determine the user or users assigned to the action item); 
generating a task message from the output task information (see ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification).
DOTAN-COHEN does not specifically disclose, but WHITE discloses, to send in response to the class indicating the input text message is a tsk and the class confidence level exceeding a threshold (see again abstract and ¶[0001], [0004], and [0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent.  A reminder notification is provided to notify and engage the user about the task). 
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks in messages according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier, where the messages may be responses.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks and messages as taught by WHITE in the system executing the method of 
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, receiving selection by a user to complete or accept the task message rendered in a user interface panel; and adding the input text message and the output task information to a positive training set in response to feedback indicating the task message was selected; and retraining the machine learning module to produce the class indicated in the output task information for the input text message in the positive training set with a higher degree of confidence than the class confidence level (see ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest) in the output task information to optimize the machine learning module to generate output task information for user acceptable task messages (see ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes positive training examples with content items based on indications interest in the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the positive examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 17 (Currently Amended)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the method as set forth in claim 16.
further comprising: receiving selection by a user to dismiss the task message (see ¶[0097]; a user can dismiss or generally provide negative feedback to a user interface element content item); 
adding the input text message and the task output information for the dismissed task message to a negative training set in response to the selection to dismiss the task message (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and 
processing the input text message and the task output information in the negative training set to retrain the machine learning module to produce the class indicated in the output task information for the input text message with a lower degree of confidence than the class confidence level (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 20 (Previously Presented)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the method as set forth in claim 16.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the processing the input text message further comprises: determining the class and the class confidence level for the class from the input text message (see ¶[0031]; the condition classifier can assign a statistical confidence to potential task action intents with one or more words in the task); 
determining whether the class comprises a task (see abstract and ¶[0031]; extract tasks from content.  A task indicates a defined action that the user commits to take or is requested to take); 
determining whether the class confidence level exceeds a positive confidence threshold (see again ¶[0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent); and 
inputting the input text message and the output task information to rewrite logic to generate the task message to display in the user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as taught by WHITE in the system executing the method of DOTAN-COHEN with the motivation to provide notifications of action items that are detected based on semantic characteristics.  

Claims 4, 6, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN et al. in view of US 2019/0129749 A1 to WHITE et al. and US 2020/0226418 A1 to DORAI-RAJ as applied to claim 1 above, and further in view of US 2019/0012302 A1 to MacMahon et al. (hereinafter ‘MACMAHON’).

Claim 4 (Previously Presented)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the computer program product as set forth in claim 1.
DOTAN-COHEN further discloses wherein the communication channel includes a plurality of users communicating text messages (see ¶[0077]; the description of computer messages applies to text messages), wherein the target users include a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses does not specifically disclose, but MACMAHON discloses, and wherein the operations further comprise: using a co-reference resolution module to determine users in the communication channel corresponding to the referenced target user in the input text message (see ¶[0037] and Fig. 3A; solicit feedback relative to potential annotations for co-reference resolution); 
generating a list of the determined users in the communication channel in a user interface panel of a receiving user in the communication channel (see ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection from the generated list of a selected target user by the receiving user to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to determine the selected target user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis .
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 6 (Previously Presented)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the computer program product as set forth in claim 1.
DOTAN-COHEN further discloses wherein the target users include a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses does not specifically disclose, but MACMAHON discloses, wherein the operations further comprise: determining a name corresponding to the referenced target user in the input text message (see ¶[0063]; “I saw the ghost of Elvis”); 
using an entity resolution module to map names in a user database to the determined name corresponding to the target user (see ¶[0066]; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”); 
generating a list of the names in the user database that map to the target user in the user interface panel (see ¶[0066]-[0067] and Fig. 3B; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”.  Solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection of a user from the generated list to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to output the selected user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 13 (Previously Presented)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the system as set forth in claim 10.
DOTAN-COHEN further discloses wherein the communication channel includes a plurality of users communicating text messages (see ¶[0077]; the description of computer messages applies to text messages), wherein the target users include a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses does not specifically disclose, but MACMAHON discloses, and wherein the operations further comprise: using a co-reference resolution module to determine users in the communication channel corresponding to the referenced target user in the input text message (see ¶[0037] and Fig. 3A; solicit feedback relative to potential annotations for co-reference resolution); 
generating a list of the determined users in the communication channel in a user interface panel of a receiving user in the communication channel (see ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection, from the generated list, of a selected target user by the receiving user to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to determine the selected target user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by 

Claim 14 (Currently Amended)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the system as set forth in claim 10.
DOTAN-COHEN further discloses wherein the target users include a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ does not specifically disclose, but MACMAHON discloses, wherein the operations further comprise: determining a name corresponding to the referenced target user in the input text message (see ¶[0063]; “I saw the ghost of Elvis”); 
using an entity resolution module to map names in a user database to the determined name corresponding to the target user (see ¶[0066]; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”); 
generating a list of the names in the user database that map to the target user in the user interface panel (see ¶[0066]-[0067] and Fig. 3B; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”.  Solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection of a user from the generated list to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to output the selected user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 19 (Previously Presented)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the method as set forth in claim 16.
DOTAN-COHEN further discloses wherein the communication channel includes a plurality of users communicating text messages (see ¶[0077]; the description of computer messages applies to text messages), wherein the target users include a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ does not specifically disclose, but MACMAHON discloses, and wherein further comprising: using a co-reference resolution module to determine users in the communication channel corresponding to the referenced target user in the input text message (see ¶[0037] and Fig. 3A; solicit feedback relative to potential annotations for co-reference resolution); 
generating a list of the determined users in the communication channel in a user interface panel of a receiving user in the communication channel (see ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection from the generated list of a selected target user by the receiving user to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to determine the selected target user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN et al., US 2019/0129749 A1 to WHITE et al., and US 2020/0226418 A1 to DORAI-RAJ as applied to claims 1 and 8 above, and further in view of US 9,986,092 B1 to Dirienzi et al. (hereinafter ‘DIRIENZI’).

Claim 9 (Previously Presented)
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ discloses the computer program product as set forth in claim 8.
The combination of DOTAN-COHEN, WHITE, and DORAI-RAJ does not specifically disclose, but DIRIENZI discloses, wherein the target users further include a beneficiary of the intended action (see col 10, ln 32-40; tasks all have a customer name, which could be extracted and parsed from a user request message).
DOTAN-COHEN further discloses wherein the operations further comprise: adding the target user, intended action, and the beneficiary, the input text message, and the task message to a database (see ¶[0109]; extract or determine the user or users assigned to the action item); 
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, retraining the machine learning module to output a task class for the input text message with a lower confidence level than previously determined for the input text message in response to a dismissal of the task message in the database (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and 
retraining the machine learning module to output a task class for the input text message with a higher confidence level than previously determined for the input text message in response to an acceptance of the task message in the database (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN et al. in view of US 2019/0129749 A1 to WHITE et al., US 2020/0226418 A1 to DORAI-RAJ, and US 2019/0012302 A1 to MACMAHON et al. as applied to claims 1 and 4 above, and further in view of US 2011/0314382 A1 to Sweeney (hereinafter ‘SWEENEY’).

Claim 5 (Original)
The combination of DOTAN-COHEN, WHITE, DORAI-RAJ, and MACMAHON discloses the computer program product as set forth in claim 4.
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, wherein the co-reference resolution module comprises a machine learning module, wherein the list of the determined users comprises a primary list of users in the communication channel determined for the referenced target user in the input text message with at least a minimum degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
The combination of DOTAN-COHEN, WHITE, DORAI-RAJ, and MACMAHON does not specifically disclose, but SWEENEY discloses, wherein the operations further comprise: 
receiving, from the receiving user, rejection of the primary list of users (see ¶[0052]; disambiguation or entity resolution through selection of terms that are ranked in accordance with the user’s preferences); 
generating a secondary list of users in the communication channel that correspond to the referenced target user with less than a minimum degree of confidence (see again ¶[0052]; Examiner Note: the use of a ranked list suggests presenting terms to a user in an ordered fashion, each additional ranked item corresponding to a ‘secondary list’); 
receiving selection of a user from the secondary list of users to be the target user of the task message (see again ¶[0052]; disambiguation and entity resolution through the selection of terms based on an intelligent ranking in the order of user preference).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  SWEENEY discloses selecting synthesized terms for entity resolution based on a ranking according to a user’s preferences.  It would have been obvious to rank terms as taught by SWEENEY in the system executing the method of DOTAN-COHEN and MACMAHON with the motivation to resolve the meaning of ambiguous terms based on user feedback in a system that uses natural language processing.
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, adding the input text message and the selected target user and intended action to a positive training set to train the machine learning module to output the selected user from the secondary list of users with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database); and 
training the co-reference resolution module to output the users in the primary list of users for the referenced target user in the input text message with a low degree of confidence (see again ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database.  Examiner Note: positive feedback implies increased confidence, while negative feedback implies lower confidence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624